      Case 4:20-cv-03963 Document 31 Filed on 01/19/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

US SYNTHETIC CORPORATION,                       §
                                                §
                  Plaintiff                     §
                                                §
vs.                                             §    CIVIL ACTION NO. 4:20-cv-03963
                                                §
ELEMENT SIX US CORPORATION, et al.              §
                                                §
                  Defendants.                   §


            FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE STATEMENT

       Defendant Element Six US Corporation hereby discloses that its parent corporation is

Element Six Ltd (Ireland). The following publicly held corporations indirectly own 10% or more

of Element Six US Corporation’s stock: Anglo American plc, Umicore NV-SA.



Dated: January 19, 2021                         Respectfully submitted,



                                                /s/ Jose Villarreal
                                                Jose Villarreal
                                                Attorney-in-Charge
                                                Texas Bar No. 24003113
                                                Southern District Bar No. 24003113
                                                Perkins Coie LLP
                                                500 West Second Street
                                                Suite 1900
                                                Austin, Texas 78701
                                                Tel: 737.256.6111
                                                Fax: 737.256.6300

                                                Attorneys for Defendant Element Six US
                                                Corporation
     Case 4:20-cv-03963 Document 31 Filed on 01/19/21 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, a true and correct copy of the foregoing

document was served on all counsel of record who are deemed to have consent to electronic

service via the Court’s CM/ECF filing system.


                                                  /s/ Jose Villarreal
                                                  By: Jose Villarreal




                                                -2-
